Name: 2013/656/CFSP: Political and Security Committee Decision EUCAP Sahel Niger/2/2013 of 12Ã November 2013 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  Africa
 Date Published: 2013-11-15

 15.11.2013 EN Official Journal of the European Union L 305/18 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP SAHEL NIGER/2/2013 of 12 November 2013 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (2013/656/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP Mission in Niger (EUCAP Sahel Niger) (1), and in particular Article 9(1) thereof, Whereas: (1) Under Article 9(1) of Decision 2012/392/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union CSDP Mission in Niger (EUCAP Sahel Niger) including, in particular, the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger, ad interim, for the period from 1 November to 31 December 2013, HAS ADOPTED THIS DECISION: Article 1 Mr Filip DE CEUNINCK is hereby appointed as Head of Mission of the European Union CSDP Mission to Niger (EUCAP Sahel Niger), ad interim, for the period from 1 November to 31 December 2013. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 November 2013. Done at Brussels, 12 November 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 48.